Exhibit 10.3

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:

   Roger B. Plank

Company:

   Apache Corporation

Amendment:

   This is a summary of the amendment of the terms of your previous grants of
Stock Options to purchase Shares (“Options”) under certain prior notices (the
“Grant Notices”) subject to the terms of the Apache Corporation 2007 Omnibus
Equity Compensation Plan (the “Plan”) and the related Stock Option Award
Agreements (the “Agreements”).    You were previously granted Stock Options to
purchase Shares in accordance with the terms of the Plan and the related Stock
Option Award Agreements. In connection with your separation from service with
the Company effective March 31, 2014 (the "Separation Date") and the terms of
the separation agreement between you and the Company dated February 11, 2014
(the "Separation Agreement"), and solely for purposes of vesting and
exercisability of your outstanding Options determined as of the Separation Date
under the Plan, upon your acceptance of this Amendment, the Company agrees that
such outstanding Options will vest at such times and in such manner as if you
continued employment with the Company after your Separation Date, provided that
such vesting shall occur at such times solely if you are then in compliance with
the provisions of the Separation Agreement. Notwithstanding the foregoing, you
shall not be treated as continuing employment with the Company after the
Separation Date for purposes of the Change of Control provisions of the Plan and
the Agreements.

Affected Awards:

   All outstanding Non-Qualified Stock Options under the Plan as of the
Separation Date

Plan:

   Apache Corporation 2007 Omnibus Equity Compensation Plan

Expiration Date:

   Your Option will remain subject to expiration ten years from the original
Grant Date for each such Option, subject to earlier termination as set forth in
the Plan and the applicable Agreement.

Acceptance:

   Please indicate your acceptance of this Amendment by executing the attached
Amendment and returning it to Margery M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plan. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of vesting and exercisability of your Options, you
will be treated as terminating from employment with the Company on the
Separation Date.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant's separation from service with Apache
Corporation (together with it Affiliates, the "Company") effective March 31,
2014 (the "Separation Date") and the terms of the separation agreement between
the Participant and the Company dated February 11, 2014 (the "Separation
Agreement") and governs all outstanding Options under the Plan and the
Agreements, determined as of the Separation Date, between the Company and the
Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Separation Agreement. Notwithstanding the provisions of Section 4 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
for purposes of the Option, the Participant's employment shall be deemed to
continue with the Company following the Separation Date provided that the
Participant remains in compliance with the provisions of the Separation
Agreement. The Participant shall immediately notify the Company of any future
change in address or other contact information. Notwithstanding the foregoing
provisions of this paragraph, the Participant shall not be treated as continuing
in employment with the Company following the Separation Date for purposes of the
Change of Control provisions of this Agreement, the Grant Notice or the Plan.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have caused this Amendment to be executed, agreed
and accepted, effective as of February 13, 2014.

 

APACHE CORPORATION     ROGER B. PLANK   By:  

/s/ Margery M. Harris

    By:  

/s/ Roger B. Plank

    Margery M. Harris       Roger B. Plank     Executive Vice President, Human
Resources         ATTEST:        

/s/ Cheri L. Peper

       

Cheri L. Peper

Corporate Secretary

       

 

3